Citation Nr: 0103065	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-05 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for maxillary 
sinusitis.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to service connection for bilateral wrist 
condition, diagnosed as bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1988.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Providence, Rhode Island 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for maxillary sinusitis, 
inguinal hernia, bilateral wrist disorder, bilateral arm 
condition, foot pain, depression/anxiety, and a heart 
condition.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1996.  At that 
time, the veteran submitted a written statement withdrawing 
the issues of service connection for foot pain, 
depression/anxiety, and a heart condition.  The veteran and 
his representative also appeared before the undersigned 
Member of the Board at a hearing at the Central Office in 
December 2000.  At that time, the veteran withdrew the issue 
of service connection for a bilateral arm condition.  At the 
December 2000 hearing, the veteran also submitted additional 
medical evidence along with a waiver of RO consideration of 
such.


FINDING OF FACT

Maxillary sinusitis is more likely than not attributable to 
service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his various statements and hearing testimony, the veteran 
contends that he has maxillary sinusitis which began during 
service and service connection should be granted for such.  

Service medical records reveal that the veteran was seen 
complaining of sinus problems on several occasions during his 
22-year period of active service.  The diagnoses from 1975 to 
1987 included sinus, sinusitis, and maxillary sinusitis.  At 
his March 1988 discharge examination, evaluation of the 
sinuses was normal; however, the examiner noted a history of 
sinusitis, not currently disabling.

At a March 1995 VA examination, the veteran reported a 
history of sinus problems with postnasal drip, drainage, and 
headaches.  Evaluation of nose, sinuses, mouth, and throat 
were normal.  The diagnosis was basal motor rhinitis with no 
sinus disease present.

In a January 1996 letter, the veteran's private physician, 
Dr. F. Tommey stated that he began treating the veteran in 
1983, while he was on active duty for sinusitis and that he 
continued to treat him for sinusitis.  An August 2000 
radiographic imaging revealed maxillary sinusitis on the 
right. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

Upon review, the Board finds that the nexus between service 
and sinusitis is satisfied by the evidence.  The veteran's 
service medical records reveal repeated treatment of sinus 
problems throughout service with diagnosis of maxillary 
sinusitis.  Moreover, private medical records show that the 
veteran received private medical treatment for sinus problems 
prior and subsequent to discharge from service and has been 
diagnosed with maxillary sinusitis.  Thus, the Board finds 
the veteran's statements as to his complaints of sinusitis 
while in service to be credible.  See Savage.  Additionally, 
the record consists of a private medical opinion stating that 
the veteran's sinusitis began during service and has 
continued since that time.  Thus, there is medical opinion 
providing a nexus between the in-service sinusitis and post-
service sinusitis.  Based on the evidence of record and 
resolving doubt in the veteran's favor, the Board finds that 
the preponderance of evidence supports a grant of service 
connection for maxillary sinusitis.  Thus, the Board 
concludes that maxillary sinusitis originated during service.


ORDER

Service connection for maxillary sinusitis is granted.  


REMAND

The Board observes that a December 1996 VA EMG study revealed 
bilateral carpal tunnel syndrome and that the veteran's 
private physician, Dr. A. White, in an August 2000 letter, 
implied the possibility of a relationship between the 
veteran's carpal tunnel syndrome and his active service.  
Moreover, it was noted that the veteran underwent carpal 
tunnel surgery of the right hand in August 1998; however, 
records pertaining to such surgery are not of record.  

Additionally, the record reveals that a May 1996 VA 
examination found no inguinal hernia.  However, the veteran's 
physicians, Dr. D. P. Eardley, in a July 1996 letter, and Dr. 
White, in an August 2000 letter, have diagnosed a small 
hernia and indicate the possibility of a relationship to the 
veteran's period of active service.  Thus, the evidence 
appears to be in conflict.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
releases, the RO should obtain the 
veteran's complete medical records from 
Dr. D. P. Eardley and Dr. A. White, 
including records pertaining to the 
veteran's right carpal tunnel surgery in 
August 1998.

2.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's carpal tunnel 
syndrome.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should opine whether it is as 
likely as not that the veteran's 
bilateral carpal tunnel syndrome is 
related to service.  The VA examiner 
should provide reasons and bases for 
his/her opinions.    

3.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's claimed 
inguinal hernia.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether it is likely as not that the 
veteran has an inguinal hernia and if so, 
whether it is as likely as not this 
hernia is related to service.  The VA 
examiner should provide reasons and bases 
for his/her opinions.   

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


